Citation Nr: 1626091	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a 30 percent rating prior to October 29, 2008 for anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Kenneth S. Barr, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984 and from January 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   
 
The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2010 rating decision on appeal increased the Veteran's rating for her anxiety disorder from 10 to 50 percent, effective from October 29, 2008.  The Veteran asserts that the 10 percent rating assigned for her anxiety disorder prior to October 29, 2008, should be increased to 30 percent.  

In an August 2009 statement the Veteran reported that she received her mental health treatment from Dr. Rosalyn Offutt.  The record includes an August 2008 letter from Ms. Offutt in which she stated that she had been treating the Veteran for anxiety and other symptoms since September 2007.  The letter indicates that Ms. Offutt is a nurse and mental health counselor.  Copies of the Veteran's treatment records have not been obtained from Ms. Offutt.  Although letters were sent to Ms. Offutt in January and March 2010 requesting copies of the Veteran's records, these letters were sent to the incorrect address.  Another attempt to get these records must be made using the correct address.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed authorization release form so that copies of her treatment records, dated from September 2007 to October 29, 2008, may be requested from Rosslyn Harris-Offutt, (620 South Elm Street: Suite 371, Greensboro, North Carolina 27406).  If the records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

